Citation Nr: 1646282	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  13-34 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for degenerative disc disease (DDD) of the lumbar spine prior to August 13, 2015.

2.  Entitlement to an initial rating in excess of 20 percent for degenerative disc disease (DDD) of the lumbar spine from August 13, 2015.

3.  Entitlement to an initial rating in excess of 20 percent for lumbar radiculopathy, right lower extremity (RLE) prior to February 25, 2014.

4.  Entitlement to an initial rating in excess of 20 percent for lumbar radiculopathy, right lower extremity (RLE) from February 25, 2014 to August 13, 2015.

5.  Entitlement to an initial rating in excess of 20 percent for lumbar radiculopathy, right lower extremity (RLE) from August 13, 2015.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from March 1954 to February 1957. 

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  A September 2012 rating decision granted service connection for lumbar DDD with kyphosis and assigned an initial 20-percent rating, effective in April 2012.  A March 2016 rating decision granted service connection for associated right-sided lumbar radiculopathy of the RLE and assigned an initial 20-percent rating, effective August 20. 2013.  The Board takes jurisdiction of the TDIU issue due to the state of the evidence.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In August 2016, the Veteran appeared at a Board hearing via video teleconference before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is in the claims file.

The appeal of the rating claims from August 13, 2015 forward, as well as the issue of TDIU, are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  For the period up until August 13, 2015, the preponderance of the evidence shows that the chronic orthopedic symptoms of the Veteran's lumbar spine DDD have manifested with motion on forward flexion greater than 0 to 30 degrees, with and without pain, throughout the entire rating period on appeal.

2.  From August 20, 2013 to February 25, 2014, the associated neurological  RLE radiculopathy manifested with moderate incomplete paralysis of the sciatic nerve.  Affording the Veteran all benefit of the doubt, as of February 25, 2014, it manifested with moderately severe incomplete paralysis of the sciatic nerve. 


CONCLUSIONS OF LAW

1.  For the period to August 13, 2015, the requirements for an initial evaluation higher than 20 percent for orthopedic symptoms of lumbar spine DDD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.10, 4.40, 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the spine (General Formula),  Diagnostic Code (DC) 5242 (2015).

2.  The requirements for an initial evaluation of 40 percent, and no higher, for lumbar spine DDD-associated RLE radiculopathy have been met, effective February 25, 2014.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.400, 4.1, 4.3, 4.10, 4.124a, DC 5242-8520.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, there is no need to discuss VA's compliance with the VCAA notice requirements.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  In this regard, the Board is aware of Correia v. McDonald, 28 Vet. App. 158 (2016), which held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  None of the examinations of record contain such findings (the last of which is not applicable to a spine claim).  The Board finds that the 2012 and 2014 examinations are too remote to enable a probative finding as to the state of his passive motion at that time.  However, it may be possible to obtain a retrospective opinion regarding the August 2015 examination.  Accordingly, the instant decision will only adjudicate the orthopedic claim up to August 13, 2015.  Although the Correia does not expressly impact the neurologic component of the claim, because such disability is part and parcel with the degenerative disc disease the Board finds it prudent to also defer adjudication of this issue effective August 13, 2015.  Finally, the TDIU claim will be deferred as being intertwined with the rating issues.

The Veteran's service treatment records (STRs), VA and non-VA treatment records are in the claims file.  Neither he nor his representative asserts that there are additional records to obtain.

Concerning the Veteran's Board hearing, all applicable procedural requirements were complied with, as evidenced by the absence of any objection by the Veteran or his representative.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that affects the fairness of this adjudication.  See  38 C.F.R. § 3.159(c).  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

Applicable Law and Regulation

Disability ratings are intended to compensate for impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.27.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, see 38 C.F.R. §§ 4.1, 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  Evaluations are based on functional impairments which impact a veteran's ability to pursue gainful employment.  38 C.F.R. § 4.10.

If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating, otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; see Peyton v. Derwinski, 1 Vet. App. 282 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Nonetheless, separate, or staged, ratings can be assigned for separate periods during the rating period on appeal based on the facts found.  See O'Connell v. Nicholson, 21 Vet. App. 89, 91-92 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  In DeLuca, the Court stated that increased symptomatology due to weakness, fatigue, etc., where possible, should be stated by examiners in terms of additional loss of range of motion.  DeLuca, 8 Vet. App. at 205.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The Court of Appeals for Veterans Claims has held that the final sentence of § 4.59 creates a requirement that certain range of motion and other testing be conducted whenever possible in cases of joint disabilities.  Correia v. McDonald, 28 Vet. App. 158, 168 (2016).



Rating Criteria

For the thoracolumbar spine, normal range of motion (ROM) on forward flexion is 0 to 90 degrees; backwards extension, 0 to 30 degrees; lateral flexion and lateral rotation, 0 to 30 degrees.  See 38 C.F.R. § 4.71a, Plate V.

Spine disabilities are rated under the General Formula.  As concerns the lumbar spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 40-percent rating applies if forward flexion of the thoracolumbar spine is 0 to 30 degrees or less. A 20-percent rating applies if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, if the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if the disability is manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General Formula.

Discussion

The Veteran's medical records and the examination reports reflect that he injured his back in active service in a motor vehicle accident where a jeep rolled over.  Private treatment records dated in November 2011 note the Veteran's complaints of chronic low back pain that radiated primarily to the RLE.  A September 2010 MRI examination report noted that an MRI showed moderate to advanced DDD with straightening of the lumbar lordosis.  His treatment included epidural steroid injections (EPI).  (06/12/2012 VBMS-Medical Treatment-Non-Government Facility, p. 11).  

The July 2012 VA examination report (07/09/2012 VBMS-VA Examination) reflects the Veteran's reports of back pain on bending and lifting, which he described as flare-ups.  He denied use of any assistive device for ambulation.  Physical examination revealed no tenderness to palpation or muscle spasms.  ROM on forward flexion was 0 to 50 degrees; backwards extension 0 to 10 degrees; lateral flexion 0 to 25 degrees bilaterally; and, lateral rotation  0 to 20 degrees bilaterally, all movements with evidence of pain at the end point of the motion.  The examiner assessed the Veteran's functional loss as less movement than normal, pain on movement, spine deformity, and kyphosis.

The objective findings on clinical examination above equate to the assigned 20-percent rate.  38 C.F.R. § 4.71a, General Formula.  A higher rating was not met or approximated, as the motion on forward flexion was greater than 0 to 30 degrees.  Id.  Further, while repetitive-use testing revealed a loss of 5 degrees on lateral rotation, there was no additional loss of ROM on forward flexion that would approximate 0 to 30 degrees.  Moreover, while cognizant of the reported flare-ups, it appears that these are not prolonged episodes; rather, the Veteran indicated that it was painful to bend or lift; there were no residual symptoms, as the symptoms ceased when the activity of bending or lifting ceased.  Therefore, to the extent that the examiner did not address additional functional limitation during flare-ups, no prejudicial deficiency is found. 

Neurological examination in July 2012 revealed muscle strength of 4/5 bilaterally throughout the lower extremities, and the examiner noted that there was no muscle atrophy.  Straight leg raising was negative bilaterally, deep tendon reflexes were all normal, and sensation also was normal throughout.  The examiner noted that there was no intervertebral disc syndrome (IVDS), and there were no signs or symptoms of lumbar radiculopathy.  The examiner noted further that X-rays were interpreted as showing no evidence of a vertebral fracture.  These objective findings reveal no factual basis for a separate rating for associated neurological pathology for this portion of the appeal period.

The examiner noted certain limitations on working due to the low back disability; he could only lift 5 pounds, walk 1 block, and sit or stand for 10 minutes at a time, for example.  (07/09/2012 VBMS-VA Examination, pp. 1-11)

Outpatient records note the Veteran's complaints of and treatment for chronic low back pain and bilateral leg pain.  A February 2013 MRI examination report noted that there were no herniations, but impingement at the right L5-S1 exit was noted.  (05/29/2013 VBMS-Medical Treatment-Non-Government Facility, p. 4)
Outpatient records dated in October 2013 note the Veteran's physical therapy, home exercise program, and EPI for pain relief.  They also note the fact that the Veteran was issued a TENS unit, but he did not find it beneficial.  (02/25/2014 VBMS-Medical Treatment-VA Examination, p. 3)  An October 2013 neurological consult noted that an EMG showed right L5-S1 radiculopathy and axonal peripheral neuropathy.  Id., p. 6.  This is discussed further later in this decision.

Another examination was arranged as part of the development of the Veteran's appeal.  The February 2014 examination report (02/25/2014 VBMS-VA Examination) reflects that the examiner reviewed the claims file and the Veteran's electronic records.  The Veteran reported that his back pain had increased significantly over the prior year, so much so that he had started to use a walker.  He reported further that his pain was daily and moderate, but made worse by movement, and that it radiated to his knees.  Walking or standing for more than five minutes triggered flare-ups of increased pain.  The examiner noted records that indicated the Veteran's reports of bowel incontinence, and neurological consult records that noted that it was not due to or related to the low back disability.  Physical examination revealed no tenderness or pain on palpation, guarding, or muscle spasms.  Forward flexion was to 50 degrees, and backward extension was to 10 degrees, both with pain at the end point.  Right lateral flexion to 15 degrees, with onset of pain at 10 degrees; left lateral flexion to 20 degrees with pain at the end; right lateral rotation to 15 degrees with pain at the end; and, left lateral rotation to 20 degrees with pain at the end.  The examiner was unable, in the absence of observation, to estimate additional functional limitation during periods of flare-up.

The objective findings on clinical examination show that the low back orthopedic symptoms continued to manifest at the 20 percent rate.  A higher rating was not met as motion on forward flexion continued to be greater than 0 to 30 degrees.  4.71a, General Formula.  Further the examiner noted that repetitive-use testing revealed no additional loss of ROM.  Id., p. 16.  Hence, a higher rating was not met on that basis.  See 38 C.F.R. §§ 4.4., 4.45.  The examiner assessed the Veteran's functional loss as less movement than normal, pain on movement, disturbance of locomotion, interference with sitting, standing, and/or weight bearing, and stooped posture.  Further, the examiner noted that there was no ankylosis.  Again, any additional functional loss resulting from flare-ups could not be calculated; the examiner explained why this is so, and the Board finds such explanation to be satisfactory here.

As noted in the introductory remarks, the matter of rating the low back and right leg radiculopathy from August 13, 2015 forward will be addressed in the REMAND section of this decision.

Rating Criteria

Radiculopathy is rated as paralysis and incomplete paralysis of peripheral nerve pathology.  See 38 C.F.R. § 4.124a.  Under these criteria, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id., Diseases of the Peripheral Nerves.

Under Diagnostic Code 8520, an 80-percent rating is assigned for complete paralysis of the sciatic nerve, demonstrated by foot drop, no active movement possible of the muscles below the knee, and knee flexion that is weakened or (very rarely) lost.  Lower disability ratings are provided for incomplete paralysis, defined by the Rating Schedule as "a degree of lost or impaired function substantially less than the type picture for complete paralysis given."  Id.  A 60-percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy.  A 40- percent rating is assigned for moderately severe incomplete paralysis; and, a 20- percent rating is assigned for moderate incomplete paralysis.  38 C.F.R. § 4.124a.

The words "mild," "moderate," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 3 8 C.F.R. § 4.6.  It should also be noted that use of such terminology by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

As noted earlier, the examiner at the February 2014 examination assessed the severity of Veteran's right L5 radiculopathy as moderate, hence the RO's assigned initial rating.  The Board, however, notes that in addition to the findings of decreased muscle strength and absent reflexes at the right ankle, the examiner also noted that there was a slight right foot drop.  (02/25/2014 VBMS-VA Examination, p. 18)  When compared to complete paralysis of the sciatic nerve, the Board finds that the examination findings more nearly approximate moderately severe incomplete paralysis of the sciatic nerve and a 40-percent rating, effective the date of the examination, February 25, 2014.  38 C.F.R. § 3.400, 4.10, 4.124a, DC 8520.  The Board finds that a higher rating was not met or approximated at any time prior to August 13, 2015, as the Veteran's sensation remained intact and there was no muscle atrophy.  

At the hearing, the Veteran testified that his functional loss had increased over the prior two years, as walking and standing had become much more difficult.  He testified that he could stand for only a few minutes before his hips became tired, and that he no longer was able to pick vegetables from his garden.  He also testified to morning stiffness down to his knees, and he experienced constant, toothache-like pain.  He assessed his pain while testifying as 5-6/10.  The Veteran also testified to weekly incapacitating episodes, but he described them as an electric shock-like sharp pain which did not cause him to have to lay down.
The Veteran's wife testified that the Veteran's stamina was way down, as he no longer could stay on a riding mower for very long.  The Veteran added that he could only lift a gallon of gas, whereas before he could lift more.

The Veteran and his wife are fully competent to testify to the symptoms of his disability.  38 C.F.R. § 3.159(a)(2).  The Board has assessed their testimony and finds that, when compared to the examination reports and outpatient records, it does not reflect increased symptomatology to the extent that a remand for a current examination is indicated.

As discussed above, the Board has reviewed the evidence of record and allowed a staged rating for neurological symptoms as indicated by the evidence.  Further, the Veteran's disability, as discussed, has been rated entirely in accordance with the applicable rating criteria.  Hence, referral for extraschedular consideration is not indicated.  See Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1); see also 68 Fed. Reg. 51,454-51,455 (Aug, 27, 2003).

Extraschedular considerations

The Board must also determine whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities." 38 C.F.R. § 3.321 (b)(1). An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture. An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115  (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization. Id. at 115-116. When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluations are adequate. The diagnostic criteria discussed above adequately describe the severity and symptomatology of the various aspects of the Veteran's disorders. The current ratings discussed hereinabove are adequate to fully compensate the Veteran for his symptoms.

Moreover, the rating criteria for the spine and neurologic system contemplates the Veteran's disability, to include any interference with employment.  The manifestations associated with these disabilities are specifically contemplated in the rating criteria. 

The Veteran and his representative have not alleged during the appeal period that the evaluations are inadequate for distinct symptomatology nor have they stated that such symptomatology is additionally exceptional in some way or manifests itself in an otherwise unusual disability picture. 

The Board finds that diagnostic criteria are adequate for this service-connected disability.  Indeed, the evidence does not indicate that the Veteran experiences symptoms that are outside the range of that contemplated by the relevant diagnostic codes. Accordingly, referral for extraschedular consideration is not for application here.


ORDER

Entitlement to an initial rating higher than 20 percent for DDD of the lumbar spine is denied.

Entitlement to an initial evaluation not to exceed 40 percent for associated L5 radiculopathy, RLE, is granted, effective February 25, 2014, subject to the law and regulations governing the award of monetary benefits.


REMAND

The Board finds that additional evidentiary development is required prior to adjudicating the low back and associated radiculopathy from August 13, 2015 forward.  Again, recent caselaw holds that examinations should include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  Correia v. McDonald, 28 Vet. App. 158 (2016).  The examinations of record are deficient in this regard.  As earlier explained, the Board does not find that an examination in 2017 is likely to yield meaningful findings as to motion in the joints as of 2012 or 2014, given the passage of significant time.  The Board further finds that it might be possible to obtain useful retrospective findings as to the degree of passive motion, for example, at the time of the August 2015 examination.  Thus, a new examination should be afforded, with the examiner also retrospectively addressing the Correia requirements dating back to the last examination.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA orthopedic examination to determine the severity of the low back and radicular disabilities.  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.  Specifically, the examiner should conduct joint testing that addresses both active and passive motion, in weight-bearing and nonweight-bearing.  The examiner is also asked to retrospectively estimate these findings as of the time of the August 13, 2015 examiner; if this cannot be accomplished, the examiner should explain why this is so.  Moreover, the examiner should also address any additional functional limitation due to factors such as pain, weakness, and fatigability, as well as on flare-up.  Such limitation should be expressed in additional lost degrees of motion.  If the examiner cannot estimate additional loss of function, he or she should explain why this is so.

Examination should also include neurologic testing.

Finally, the examiner should detail any expected limitations in the workplace posed by the lumbar disc disease and right lower extremity radiculopathy.  

The examiner should provide a rationale for each opinion provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion. 

2. Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


